        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 1 of 8                         FILED
                                                                                     2018 Oct-02 PM 04:37
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

BEVERLY CALHOUN,                         )
                                         )
      PLAINTIFF,                         )
                                         )
v.                                       )      2:18-cv-00222-MHH
                                         )
                                         )      OPPOSED
SENTRY CREDIT, INC.,                     )
                                         )
                                         )
      DEFENDANT.                         )


     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
          AND INCORPORATED MEMORANDUM OF LAW


      Plaintiff Beverly Calhoun (“Plaintiff”), pursuant to Fed. R. Civ. P. 56(a),

moves this Court to enter partial summary judgment against Defendant Sentry

Credit, Inc. (“Sentry”), and in favor of Plaintiff, on the issue of Sentry’s liability

for violating the Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. § 1692b

and leaving the issue of statutory and actual damages pursuant to the 1692b claim

and liability and damages under the 1692c(b) claim for a jury to determine.




                                      Page 1 of 8
        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 2 of 8




                                INTRODUCTION

      Plaintiff has alleged that Sentry violated FDCPA, 15 U.S.C. §§ 1692c(b) and

1692b, in its efforts to collect a debt from her. In this Motion, Plaintiff seeks

summary judgment as to Sentry’s liability on her 1692b claim only.

      The FDCPA, at 15 U.S.C. § 1692b, allows very limited contact with third

parties in the course of collecting debts. One type of permissible third party

contact allowed by FDCPA would be if a debt collector, like Sentry, did not have

location information on a consumer and needed to confirm or correct location

information for a consumer, like the Plaintiff.

      Sentry’s corporate representative has testified that the phone call to Ann

Calhoun, Plaintiff’s mother, was or became an attempt to obtain location

information concerning Beverly Calhoun. Sentry additionally admitted in response

to Plaintiff’s request for admissions that the call to Ann Calhoun was made

pursuant to § 1692b in its responses to Plaintiff’s request for admissions.

      A collector that calls a third party for the purpose of acquiring location

information is required by 15 U.S.C. § 1692b(1) to identify himself (or herself)

and also state that he or she is confirming or correcting location information

concerning the consumer. As such, if a collector calls a third party pursuant to

1692b for the purpose of acquiring location and fails to identify himself or herself


                                    Page 2 of 8
        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 3 of 8




or fails to state that he or she is confirming or correcting location information

concerning the consumer, that collector violates 15 U.S.C. §1692b(1).

      The undisputed evidence, namely the recorded telephone call produced by

Sentry, clearly shows that Sentry violated 15 U.S.C. § 1692b(1) when its collector

(a) failed to identify herself and (b) also failed to state that she was confirming or

correcting location information concerning the Plaintiff during the phone call with

Ann Calhoun, a third party.

      Given that the FDCPA is a strict liability statute and according to the plain

statutory language of the FDCPA as well as binding Eleventh Circuit authority,

Sentry’s failures to comply with the statute entitle the Plaintiff to summary

judgment on the issue of Sentry’s liability on the 1692b claim.

            STATEMENT OF UNDISPUTED MATERIAL FACTS

      Sentry is a collection agency. (Doc. 28, p. 2: tp. 5). As such Sentry’s

employees engaged in collection activities are required to comply with the

FDCPA. (Doc. 28, p. 2: tp.7). On January 10, 2018 an account belonging to

Beverly Calhoun was placed with Sentry for collection. (Doc. 28, p. 6: tp. 21).

      In and about its efforts to collect this debt, Sentry called Ann Calhoun,

Plaintiff’s mother, on January 30, 2018. (Doc. 28, p. 13: tp. 50). Ann Calhoun is a

third party that does not owe the debt Sentry was attempting to collect. (Doc. 28,


                                    Page 3 of 8
        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 4 of 8




p. 13: tp. 51). It is undisputed that Sentry’s call to Ann Calhoun, a third party, was

made in connection with the attempt to collect a debt from Beverly Calhoun and

was an attempt to obtain location information for Beverly Calhoun pursuant to

1692b. (Doc. 28, pp. 13-14: tpp. 50-53; Doc. 28, p. 18: tp. 70; see also Doc. 25-1,

response to request for admission no. 6).

      At no point during the phone call to obtain location information did Sentry’s

collector identify herself or state that she was confirming or correcting location

information for Beverly Calhoun. (Doc. 22-1; see also Doc. 28, p. 14: tp. 53-54).

                                   ARGUMENT

      “The FDCPA does not ordinarily require proof of intentional violation and,

as a result, is described by some as a strict liability statute.” Ellswick v. Quantum3

Grp., LLC, No. 1:16-cv-01959-MHH, 2018 U.S. Dist. LEXIS 45991, at *12 (N.D.

Ala. Mar. 21, 2018) (citing LeBlanc v. Unifund CCR Partners, 601 F.3d 1185,

1190 (11th Cir. 2010)). “The FDCPA is a remedial statute, and its provisions are

to be construed liberally in favor of the consumer debtor.” Mammen v. Bronson &

Migliaccio, LLP, 715 F. Supp. 2d 1210, 1213 (M.D. Fla. 2009).

      The FDCPA at 15 U.S.C. §1692b states as follows:

      Any debt collector communicating with any person other than the
      consumer for the purpose of acquiring location information about the
      consumer shall–


                                    Page 4 of 8
        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 5 of 8




             (1)    identify himself, state that he is confirming or
                    correcting location information concerning the
                    consumer, and, only if expressly requested, identify his
                    employer.

(Emphasis added).

      Ann Calhoun is a third party that does not owe the debt Sentry was

attempting to collect. (Doc. 28, p. 13: tp. 51). As such she qualifies as “any

person other than the consumer” for the purposes of 1692b(1). Sentry has admitted

and its corporate representative has testified that Sentry called Plaintiff’s mother,

Ann Calhoun on January 30, 2018 for the purpose of obtaining location

information regarding Beverly Calhoun, the Plaintiff. (Doc. 28, pp. 13-14: tpp. 50-

53; Doc. 28, p. 18: tp. 70; Doc. 25-1, response to request for admission no. 6).

      The Eleventh Circuit has held that phone messages to consumers referencing

an "important matter" or similar language constitute a "communication" under the

FDCPA. See Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350 (11th Cir.

2009). As such, Sentry’s collector’s statement to Ann Calhoun that the call was in

regard to an “important personal matter” qualifies as a communication as defined

by the FDCPA.

      Despite the plain requirements of 1692b(1), Sentry’s collector did not

identify herself and did not state that she was confirming or correcting location



                                    Page 5 of 8
        Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 6 of 8




information concerning Beverly Calhoun. (Doc. 22-1, see also Doc. 28, p. 14: tp.

53-54). This triggers liability under FDCPA.

      In Ponce v. BCA Fin. Servs., 467 Fed. Appx. 806 (11th Cir. 2012), the

Eleventh Circuit Court of Appeals affirmed summary judgment in favor of the

Plaintiff on a 1692b claim where the collector “failed to comply with FDCPA’s

mandatory requirement that as a ‘debt collector communicating with any person

other than [Ponce] for the purpose of acquiring location information about

[Ponce],’ that she state that she ‘is confirming or correcting location information

concerning [Ponce].’” Ponce at 808, quoting 15 U.S.C. § 1692b.

      In the Ponce case, the collector asked for a telephone number for the debtor

but admitted she failed to state that she was confirming or correcting the

consumer’s location information. As a result the Plaintiff in Ponce was granted

summary judgment on that claim and the Order granting summary judgment to the

Plaintiff was affirmed by the Eleventh Circuit.

      It is undisputed that Sentry’s call to Ann Calhoun, a third party, was made in

connection with the attempt to collect a debt from Beverly Calhoun and was an

attempt to obtain location information for Beverly Calhoun pursuant to 1692b.

(Doc. 28, pp. 13-14: tpp. 50-53; Doc. 28, p. 18: tp. 70; see also Doc. 25-1,




                                    Page 6 of 8
          Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 7 of 8




response to request for admission no. 6). As such, Sentry’s collector was required

to comply with 1692b. Sentry’s collector did not comply with 1692b.

         Sentry’s corporate representative admitted that its collector failed to state

that she was confirming or correcting the consumer’s location information. (Doc.

28, p. 14: tp. 53-54). Further, there is no dispute that Sentry’s collector failed to

identify herself during the call with Ann Calhoun. (Doc. 22-1). As such, under

binding Eleventh Circuit case law and the plain text of the FDCPA itself, Plaintiff

is entitled to summary judgment on the issue of Sentry’s liability on her 1692b

claim.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff moves this

Honorable Court to enter judgment in favor of Plaintiff on the issue of Sentry’s

liability for violating the Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. §

1692b leaving statutory and actual damages pursuant to the 1692b claim and

liability and damages under the 1692c(b) claim for a jury to determine.



                                         RESPECTFULLY SUBMITTED,

                                          /s/ W. Whitney Seals
                                         W. WHITNEY SEALS,
                                         Attorney for Plaintiff




                                      Page 7 of 8
       Case 2:18-cv-00222-MHH Document 29 Filed 10/02/18 Page 8 of 8




OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com


                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 2nd DAY OF October, 2018, that the
foregoing is electronically filed with the Clerk of the Court using the CM/ECF
system, the CM/ECF system will send notification of such filing to the following:

Leslie K. Eason, Esq.                      Sean Flynn, Esq.
Todd Weston, Esq.                          Gordon Rees Scully Manusukhani,
Gordon Rees Scully Manusukhani,            LLP
LLP                                        2211 Michelson Dr.
2700 Corporate Drive, Ste. 200             Suite 400
Birmingham, AL 35242                       Irvine, CA 92615
(205) 980-8200                             (949) 255-6950
(205) 705-8402                             sflynn@grsm.com
leason@grsm.com
tweston@grsm.com


      and I hereby certified that I have mailed the foregoing document by U.S.
Mail, postage prepaid, to the following:

      None.

                                      /s/ W. Whitney Seals
                                     W. WHITNEY SEALS,
                                     Attorney for Plaintiff



                                  Page 8 of 8
